Name: Commission Regulation (EEC) No 53/81 of 1 January 1981 laying down detailed rules for applying the compensatory mechanism on import of fruit and vegetables from Greece
 Type: Regulation
 Subject Matter: plant product;  trade policy;  prices;  information technology and data processing
 Date Published: nan

 No L 4/34 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 53/81 of 1 January 1981 laying down detailed rules for applying the compensatory mechanism on import of fruit and vegetables from Greece (a) of the Act of Accession shall be those defined in Article 1 ( 1 ) of Regulation (EEC) No 2118 /74 and communicated by the Member States of the Community of Nine pursuant to Article 2 of the said Regulation . 2 . The amount to be added to represent transport costs to the arithmetical average of production prices in each Member State of the Community of Nine shall be calculated on a standard basis for each product each year, at the time the Community offer price is fixed . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), Having regard to Council Regulation (EEC) No 10 / 81 of 1 January 1981 laying down general rules for the application of the Act of Accession of Greece in the fruit and vegetables sector ( 2), and in particular Article 9(1 ) thereof, Whereas Regulation (EEC) No 10/ 81 defined the general rules for applying the compensatory mechanism on import of fruit and vegetables from Greece established by Article 75 of the Act of Accession ; Whereas detailed rules should be laid down for recording and communicating the rates for products from the Community of Nine and for Greek products , as required for the operation of the compensatory mechanism ; Whereas , as far as possible , use should be made of the information already communicated by the Member States by virtue of Commission Regulation (EEC) No 2118 / 74 of 9 August 1974 (J), as amended by Regulation (EEC) No 668 /74 ( 4), in respect of the reference price system in the fruit and vegetables sector ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , 1 . The rate to be employed for calculating the offer price of Greek products as refered to in Article 75 (2 ) (b) of the Act of Accession shall be the rates for the said products as defined in Article 3 ( 1 ) of Regulation (EEC) No 2118 / 74 and recorded in the Member States of the Community of Nine . 2 . The rates for the products shall be recorded and calculated pursuant to Article 5 of Regulation (EEC) No 2118 /74 . The Member States of the Community of Nine shall communicate to the Commission , on each market day for each product, the said rates as stipulated in Article 6 (a) of Regulation (EEC) No 2118 /74 . They shall , at the same time , communicate :  as far as possible , the abovementioned rates , with the coefficients in force applied ,  the data provided for in Article 6 (d), (e), (f) and (g) of the said Regulation . Article 3 HAS ADOPTED THIS REGULATION : Article 1 1 . The rates to be employed for fixing the annual Community offer price as referred to in Article 75 (2) For the purposes of calculating the daily offer price for the Community products referred to in the second indent of Article 5 ( 1 ) of Regulation (EEC) No 10 / 81 for products which are not subject to a basic price and a buying-in price , or during the period when the said prices do not apply for products which are so subject, the Member States of the Community of Nine shall communicate to the Commission , for each market day, the rates recorded on the representative production markets for products with the same (') OJ No L 291 , 19 . 11 . 1979 , p . 17 . O OJ No L 1 , 1 . 1 . 1981 , p . 17 . O OJ No L 220 , 10 . 8 . 1974 , p . 20 . ( J ) OJ No L 90 , 5 . 4 . 1978 , p . 5 . . 1 . 8 Official Journal of the European Communities No L 4/35 Article 4 The communications referred to in Articles 2 and 3 shall be made not later than the day following the market day to which they refer. Article 5 characteristics as those used to fix the annual Community offer price . The Member States , may, however, as the case may be, communicate the prices for the variety which is most representative on the basis of the product, the market and the period of sales . They shall at the same time communicate : (a) the amounts to be added to represent packaging, in respect of the prices referred to in Article 1 7 of Regulation (EEC) No 1035/72 ; (b) the amounts to be added to represent transport costs ; (c) the rates to be used for calculating the daily offer price after application , as the case may be , of the coefficient laid down for calculating the Greek offer price for a product in question . If, for a given market day, the daily offer price or the Community product is lower than the Community price referred to in Article 75 (2) (a) of the Act, the Community offer price to be taken into account for that market day shall be equal to the arithmetical average between the two said prices . Article 6 This Regulation shall enter into force on 1 /January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS